Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 29, 2018

                                    No. 04-17-00223-CV

                              Maria Lidia GONZALEZ, et al.,
                                        Appellants

                                             v.

                          ESTATE OF IDELFONSO RAMIREZ,
                                      Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6215
                         Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Irene Rios, Justice

      The intervenors-appellants’ unopposed second motion for extension of time to file their
motions for rehearing is hereby GRANTED. Time is extended to December 3, 2018.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court